Citation Nr: 1647411	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an August 2015 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an April 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In August 2015, the Board remanded the claim on appeal, in part, to obtain any outstanding medical records related to the Veteran's mental health, to include any records from the Mental Health Center in "Albert Lea" dated from 1981/1982 to present, the Minneapolis VAMC from 1984 through 1998, and the records from Mount Sinai, 'ADS,' and Abbott.  To this end, the Board observes that the AOJ sent the Veteran a letter dated January 2016 requesting that he submit VA Forms 21-4142 (Authorization to Disclose Information) as to any such outstanding private treatment records.  The Veteran did not respond.  Critically, however, although the AOJ obtained the Veteran's VA treatment records dated April 2011 through January 2016, the record does not show that the AOJ attempted to obtain any outstanding treatment records from the Minneapolis VAMC from 1984 through 1998, as instructed in the Board Remand.


In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claim on appeal must be remanded so that this may be accomplished.

In addition, review of the record demonstrates that, in January 2016, the AOJ attempted to schedule the Veteran for a VA psychological examination pursuant to the August 2015 Board Remand; however, he failed to appear.  He has not provided an explanation, to include good cause, for his failure to appear.  See 38 C.F.R. § 3.655(2015).

The Veteran's representative now requests that the Veteran be rescheduled for a VA examination, citing the fact that he has not missed any prior VA examinations and is committed to attending any future VA examinations.  See the Written Brief Presentation dated October 2016.

As this matter is being remanded for other reasons and in order to afford the Veteran all benefit of the doubt, the Board finds that the Veteran should again be afforded an additional opportunity to appear for said examination.  As such, upon remand, the Veteran should be scheduled for a current VA examination to determine the etiology of his diagnosed psychiatric disorder, to include direct and secondary bases.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has received, to include any records of VA treatment dating from 1994 through 1998.  All such available documents must be associated with the claims file.  If said records cannot be obtained, this should be reported in the claims file.

2. Afford the Veteran a VA psychiatric examination to determine the nature and etiology of any psychiatric disability exhibited, to include the diagnosed depression, not otherwise specified (NOS).  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review. 

(a) For each psychiatric disability exhibited, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its clinical onset in service or is otherwise attributable to the Veteran's military service. It should also be indicated whether it is a primary psychiatric disability or secondary to alcohol or substance abuse. 

(b) If not, is it at least as likely as not caused or aggravated by service-connected disabilities?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  The examiner should specifically consider the Veteran's service treatment records, the March 1982 VA mental health examination, and the effect of the service-connected residuals of sphincterotomy, tinnitus and bilateral hallux valgus. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, adjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

